NUMBER 13-15-00155-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

FRED NICOLAS GONZALEZ,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                                     ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam
      Currently pending before the Court is appellant’s pro se motion for access to the

appellate record. Appellant’s counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that he can file a pro se brief.     See Anders v.

California, 386 U.S. 738, 744 (1967). Accordingly, we GRANT appellant’s motion and it

is hereby ORDERED that the trial court ensure that appellant has the opportunity to fully
examine the appellate record on or before the expiration of thirty days from the date of

this order, and it is FURTHER ORDERED that the trial court notify this Court as to the

date upon which the appellate record was made available to appellant.          See Kelly v.

State, 436 S.W.3d 313 (Tex. Crim. App. 2014).       We also GRANT appellant’s motion for

extension of time to file pro se brief.   Appellant shall have forty five (45) days from the

day the appellate record was first made available to him to file his pro se brief with this

Court. The State shall have twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of April, 2016.




                                              2